Citation Nr: 0419385	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-32 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative changes, bilateral knees. 


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to February 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection and 
assigned a 10 percent rating for degenerative changes, 
bilateral knees.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Service connection is in effect for degenerative changes in 
both knees and the veteran is seeking a higher initial 
rating.  In June 2002, he underwent VA examination of the 
right knee.  In October 2002, radiographic studies were taken 
of both knees.

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans' Claims Assistance Act 
of 2000 have not been satisfied, as the veteran has not been 
afforded an examination of his left knee for rating purposes.  
The Board notes that the VCAA specifically provides that the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A.      § 5103A(d)(1), (2).

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should schedule the veteran for a 
VA examination in order to assess the extent 
of disability in both his left and right 
knees.  It is essential that the claims 
folder be provided to the examiner for review 
in conjunction with this examination and that 
fact should be so noted in the medical 
report.  All testing deemed necessary by the 
examiner should be performed and the results 
reported.    

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be furnished a supplemental statement of the 
case which addresses all evidence associated 
with the claims file since the last statement 
of the case.  The veteran should be afforded 
the applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



